DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly amended claims recite “add(ing) an integral value”.  It is not clear from the disclosure what scope is to be assigned to the term integral as it does not appear in the disclosure and there seems to be nothing particular to be drawn from Applicant’s cited support (para 0072, 0094, 0104 and Figures 10-11).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As noted above, the disclosure seems to lack any particular support for an “integral” value.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 11, 12 and 20 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reusswig (US 10,102,920).
Regarding claims 1 and 11, inasmuch as understood Reusswig discloses a memory system comprising: a memory device; and a controller (see Figure 2B) configured to: perform one or more read operations on the memory device using one or more read voltages among a plurality of read voltages in a set order (see table 1); detect a successful read operation among the one or more read operations (see column 2, line 58+); determine one or more credits for the one or more read voltages, respectively, in response to the detected successful read operation (see Figure 9, 904); incrementally add an integral value to an initial credit associated with a read voltage for the detected successful read operation (see Figures 8 and 9 in view of table 1—the count values are added with a value when successful and update the set order based on the determined credits (see Figure 8, 808).
Regarding claims 2 and 12, Reusswig discloses memory system of claim 1, wherein the controller is further configured to perform additional read operations on the memory device based on the updated order (see table 1, memory is read based on the updated order).
Regarding claim 10, Reusswig the memory system of claim 1, wherein the controller includes a memory for storing the plurality of read voltages in the set order, each of the plurality of read voltages being stored in association with its determined credit (see table 1 in view of column 13 lines 1+ describing stored in a tangible storage medium).
Regarding claims 20, Reusswig discloses the system comprising: a memory to store executable instructions for using a plurality of read voltages for one or more read operations on a memory device (see column 13, lines 1+); and a control component in communication with the memory to read the executable instructions from the memory to: perform one or more read operations on the memory device using one or more read voltages among a plurality of read voltages in a set order; detect a successful read operation among the one or more read operations; determine one or more credits for the one or more read voltages, respectively, in response to the detected successful read operation; and update the set order based on the determined credits (see rejection of claims 1 and 11 above).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                            Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824